                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Irael Romeo Hernandez-Morales,                    :
                                                  :
               Petitioner(s),                     :
                                                  :   Case Number: 1:18cv505
       vs.                                        :
                                                  :   Judge Susan J. Dlott
Secretary, Department of Homeland Security,
et al.,                                           :
                                                  :
               Respondent(s).                     :

                                              ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on May 31, 2019 (Doc. 11), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired June 14, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, respondent’s motion to dismiss is GRANTED and this action is

DISMISSED without prejudice for lack of subject matter jurisdiction.

       A certificate of appealability will not issue under the standard set forth in Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000), because “jurists of reason” will not find it debatable

whether the Court is correct in its procedural ruling that it lacks subject matter jurisdiction. See

e.g., Wunderlich v. City of Flushing, No. 14-cv-14626, 2014 WL 7433411, at *3 (E.E. Mich.

Dec. 31, 2014) (applying Slack to dismissal for lack of subjection matter jurisdiction).

       The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that with respect to any application

by petitioner to proceed on appeal in forma pauperis, an appeal of any Order adopting the Report
and Recommendation will not be taken in “good faith,” therefore DENYING petitioner leave to

appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952

(6th Cir. 1997).

        IT IS SO ORDERED.




                                                  ___s/Susan J. Dlott___________
                                                  Judge Susan J. Dlott
                                                  United States District Court
